   Case: 4:20-cv-00693-DDN Doc. #: 3 Filed: 05/29/20 Page: 1 of 1 PageID #: 11



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

      DUSTY ALLEN STEVENS,                       )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          No. 4:20-CV-693-DDN
                                                 )
      MICHAEL PARSONS, et al.,                   )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on review of plaintiff’s pro se complaint. The complaint

is defective because plaintiff has neither paid the filing fee nor submitted a motion to proceed in

forma pauperis along with a financial affidavit. See 28 U.S.C. § 1915(a).

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s form Application to Proceed in District Court Without Prepaying Fees or Costs.

       IT IS FURTHER ORDERED that plaintiff shall either pay the $400 filing fee or submit

the Application to Proceed Without Prepaying Fees or Costs within twenty-one (21) days of the

date of this Order.

       IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the Court

will dismiss this action without prejudice.

       Dated this 29th day of May, 2020.

                                                         /s/ David D. Noce
                                              kUNITED STATES MAGISTRATE JUDGE
